Citation Nr: 1141800	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 1959.  He died in April 2006.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in January 2010, when it was remanded for additional notice and development.

The appellant testified at a Board hearing in October 2009.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this appeal in January 2010 for several actions to ensure that the appellant has been provided with adequate notice and assistance with this claim consistent with VA's duties.  Among the directives of the January 2010 Board remand was an instruction that the claims-file be forwarded to an appropriate specialist for review to obtain a medical opinion to ascertain the relationship, if any, between the cause of the Veteran's death and possible exposure to asbestos.  

Specifically, the Board's January 2010 remand asked that the examiner respond to the following:

Assuming, for the sake of argument, that the Veteran has been exposed to asbestos during service, was any cause of the Veteran's death at least as likely as not (a 50% or higher degree of probability) causally linked to asbestos exposure rather than any other etiology (including any exposure to asbestos prior to or following his service)?

The resultant June 2010 VA medical opinion report indicates review of the claims-file and concludes that "such conclusion would be purely speculative and without foundation."

It is not clear to the Board whether this response is intended to indicate that the physician finds that a specific conclusion (such as linking the Veteran's death to in-service asbestos exposure) would be "purely speculative" or, rather, that any conclusion offered in response to the Board's inquiry would be "purely speculative."  If the author's intention had been the former, it is unclear why the examiner did not respond to the question with a clear statement in the terms presented by the question; it would seem reasonable to assume that the author would have stated that a link between the mesothelioma and in-service asbestos exposure was not 'at least as likely as not,' or not a 50 percent or higher degree of probability, if his conclusion was that such a link was particularly without basis.

Thus, the Board must consider that the author's intention in the June 2010 VA medical opinion report may have been to express that offering any conclusion on the matter would be purely speculative and without foundation.  The Court in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) indicated the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence, in order for the opinion to be satisfactory.  The authoring physician offers a rationale featured comments indicating: "The cause of death is well documented," "Mesothelioma is the cause of death without a doubt," "The widow seems to lack understanding that the sources of asbestos exposure are ubiquitous as its use was ubiquitous," and "The Veteran led an active life [and] according to the widow had a brief period of service on ship, some smoking history, a long career as a police officer and security guard."

The Board finds that the VA examination is inadequate since neither an explanation of the basis for the opinion was provided, nor is the basis of that opinion apparent in light of the Board's review of the evidence.  The Board is unable to find that the VA physician has clearly answered the question regarding the probability that the Veteran's mesothelioma was linked to in-service asbestos exposure rather than any other etiology (including any exposure to asbestos prior to or following his service).  The rationale given for not offering an answer to the question is not adequately explained to permit clear understanding of the examiner's analysis: the citation of the Veteran's smoking history seems to speak to consideration of an etiology of lung disease distinct from the claimed asbestos exposure, while the discussion of the ubiquitousness of asbestos in the world seems to speak to a question of the likelihood of asbestos exposure outside of service during the Veteran's lifetime.

The Court in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) discussed several factors to consider in determining the adequacy of a rationale to support a finding that a medical determination cannot be offered.  It should be made clear whether the examiner lacks the expertise to render such an opinion, or whether some additional information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim.  It must be clear that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Finally, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)

The Board finds that the June 2010 VA examination report / medical opinion is inadequate and does not sufficiently resolve the question posed by the Board's January 2010 remand, and it does not adequately explain its inability to more completely answer the question.

Once VA undertakes the effort to provide an examination when developing a service- connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim to obtain adequate clarification.

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the examination is inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  The Board is under a duty to ensure compliance with the terms of its prior remands. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has adjusted the wording of the pertinent question in re-presenting it in the remand directives below.  This adjustment is intended to ensure the clarity of the question to facilitate a clear answer; the Board has not altered the substance of the pertinent medical question.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The claims-file should be forwarded to an appropriate specialist for review to obtain a medical opinion to ascertain the relationship, if any, between the cause of the Veteran's death and possible exposure to asbestos during service.  Specifically, the examiner should offer a response to the following question:

Assuming, for the sake of argument, that the Veteran has been exposed to asbestos during service, was any cause of the Veteran's death at least as likely as not (a 50% or higher degree of probability) causally linked to such asbestos exposure rather than any other etiology (including any exposure to asbestos prior to or following his service)?

In answering this question, please specifically discuss the pertinent medical principles, discuss the etiological profile and known risk factors for mesothelioma, discuss the service-department's determination that the Veteran's duties involved some "minimal" probability of in-service asbestos exposure, and discuss the significance (if any) of the duration of the Veteran's shipboard service relative to the duration of any other pertinent risks or exposures during his lifetime.

The examiner should provide a detailed rationale for the opinion.

2.  To avoid further remand, the RO/AMC should review the examination report obtained and ensure that the requested findings and opinions have been reported.

3.  The RO/AMC should then review the expanded record and readjudicate the appellant's claim.  If the claim remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

